Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 13, 2014

                                      No. 04-13-00882-CV

                              Joseph ZAPATA and Maria Banda,
                                        Appellants

                                                v.

                    WALTER MORTGAGE COMPANY LLC, ET AL.,
                                 Appellees

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 10-03-48880-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                         ORDER
        The clerk’s record is due on January 13, 2014. On January 6, 2014, the trial court clerk
filed a Notification of Late Record stating the clerk’s record will not be filed because appellant
has failed to pay or make arrangements to pay the clerk’s fee for preparing the record and that
appellant is not entitled to appeal without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court no later than
January 23, 2014 that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to file such written proof within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court